Exhibit 10.24

(Multicurrency-Cross Border)

ISDA®

International Swap Dealers Association, Inc.

MASTER AGREEMENT

Dated as of             , 2007

 

GMAC MORTGAGE, LLC    GMAC BANK

and

 

(referred to herein as “Party A”)    (referred to herein as “Party B”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows:

1. Interpretation

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

2. Obligations

(a) General Conditions.

 

  (i) Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

  (ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

  (iii) Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association, Inc.



--------------------------------------------------------------------------------

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c) Netting. If on any date amounts would otherwise be payable:—

 

  (i) in the same currency; and

 

  (ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to the deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonable acceptable to Y, evidencing such payment to such
authorities; and

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

  2   ISDA® 1992



--------------------------------------------------------------------------------

(ii) Liability. If:-

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X.

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:-

(a) Basic Representations.

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

  3   ISDA® 1992



--------------------------------------------------------------------------------

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:-

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:–

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated.

 

  4   ISDA® 1992



--------------------------------------------------------------------------------

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii) Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however

 

  5   ISDA® 1992



--------------------------------------------------------------------------------

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates of amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:—

 

  6   ISDA® 1992



--------------------------------------------------------------------------------

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulation authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee as appropriate,
will be the Affected Party); or

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 

  7   ISDA® 1992



--------------------------------------------------------------------------------

6. Early Termination

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, be not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b) Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv) Right to Terminate. If:-

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party.

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

  8   ISDA® 1992



--------------------------------------------------------------------------------

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(c) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

(d) Calculations.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Less”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
That amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

9



--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:-

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2) Two Affected Parties. If there are two Affected Parties:-

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii) Adjustment of Bankruptcy. In circumstances where an Early Termination Date
occurs because “Automatic Early Termination” applies respect of a party, the
amount determined under this Section 6(e) will be subject to such adjustments as
are appropriate and permitted by law to reflect any payments or deliveries made
by one party to the other under this Agreement (and retained by such other
party) during the period from the relevant Early Termination Date to the date
for payment determined under Section 6(d)(ii).

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any addition damages as a
consequence of such losses.

 

  10   ISDA® 1992



--------------------------------------------------------------------------------

7. Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8. Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court of the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount of which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

  11   ISDA® 1992



--------------------------------------------------------------------------------

9. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10. Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

 

  12   ISDA® 1992



--------------------------------------------------------------------------------

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.

 

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated —

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (if being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine).

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v) if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably —

(i) submits to the jurisdiction of the English courts. If this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City; if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction [illegible] if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section I(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will be bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive for it and on its
behalf, service of process in any Proceedings. If for any

 

  13   ISDA® 1992



--------------------------------------------------------------------------------

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute agent
process acceptable to the other party. The parties irrevocably consent to
service of process given in the manner provided for notices in Section 12.
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by law.

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14. Definitions

As used in this Agreement:

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity controls,
directly or indirectly, the person or any entity directly or indirectly under
common control with the person. For this purpose, “control” of any entity or
person means ownership of a majority of the voting of the entity or person.

“Applicable Rate” means:

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorisation, exemption notice,
filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

ISDA® 1992

 

14



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a)

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction at the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“Law” includes any treaty, law, rule or regulation (as modifier, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as negative number) in
connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss included losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine as Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account) any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

15



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date have been required (assuming satisfaction of
each applicable condition precedent) after that Early Termination Date is to be
included. The Replacement Transaction would be subject to such documentation
such as party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-makes to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a many, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining Market Quotation in good faith (a) from among
dealers of the highest credit standing which satisfy all the criteria that such
party applies generally at the time in deciding whether to offer or to make an
extension of credit and (b) to the extent practicable, from among such dealers
having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whet her arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date the sum of:

(a) the termination currency Equivalent of the Market quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) product a
commercially reasonable result.

“Specified Entity” has the meaning specified in the Schedule.

 

  16   ISDA® 1992



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surely or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect the thereto) now existing or hereafter
entered into between one party to this Agreement (or any Credit Support Provider
of such party of any applicable Specified Entity of such party) and the other
party to this Agreement (or any Credit Support Provider of such other party or
any applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction, (including
any option with respect to any of these transactions) (b) any combination of
these transaction and (c) any other transaction identified as a Specified
Transaction in this Agreement or the ralevand confirmation.

“Stamp Tax” means any stamp, registration, documentation, or similar tax.

“Tax” means any present or future tax, levy, impost, duly, charge, assessment or
fee of any nature (including interest penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means with respect to any Early Termination Date
(a) it resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in affect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date)

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Data, or, if
the relevant Market Quotation or Loss (as the case may be). Is determined as of
a later data, that later data, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 1:00 a.m. ( in the city in which such foreign exchange amount is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

“Termination Event” means an illegality, a Tax Event or a Tax Event Upon Merger
on if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Transaction Rate” means a rate per annual equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Data, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have became payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Data and which remain unpaid as at such Early Termination Data and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Sector 2(a)(iii)) required
to be settled by delivery in such party on or prior to such Early Termination
Date and which has not been so settle as at such Early Termination Date, an
amount equal to the far market

 

  17   ISDA® 1992



--------------------------------------------------------------------------------

Value of that which was (or would have been) required to be delivered as of the
originally scheduled data for delivery. In each case together with (to the
extent permitted under applicable law) interest. in the currency of such
amounts. From (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date. at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of day
clasped. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

GMAC MORTGAGE, LLC   GMAC BANK By:   

/s/    Sandy Blitzer

  By:  

/s/    Robert E. Groody

Name:    Sandy Blitzer   Name:   Robert E. Groody Title:    Vice President  
Title:   Chief Mortgage Accountant Date:      Date:   06/12/07

 

  18   ISDA® 1992



--------------------------------------------------------------------------------

(Multicurrency - Cross Border)

ISDA 1992 Master Agreement

SCHEDULE

to the

ISDA Master Agreement (FMV)

dated as of August 31, 2007

between

 

GMAC Mortgage, LLC,    and    GMAC Bank a Delaware limited liability company   
   a Utah industrial bank (referred to herein as “Party A”)       (referred to
herein as “Party B”)

This Agreement shall apply to and govern: (i) with effect on the Commencement
Date and continuing until the Termination Date, each Subject Transaction (as
defined in Part 6 hereof) without regard to the execution of a Confirmation in
respect of such Subject Transaction and (ii) any other Transaction between the
parties the terms of which are set out in a Confirmation the provisions of which
expressly reference and incorporate by reference the provisions of this Master
Agreement.

Part 1. Termination Provisions.

 

(a) “Specified Entity” means in relation to Party A for the purpose of:

Section 5(a)(v): Not Applicable

Section 5(a)(vi): Not Applicable

Section 5(a)(vii): Not Applicable

Section 5(b)(iv): Not Applicable

and in relation to Party B for the purpose of:

Section 5(a)(v): Not Applicable

Section 5(a)(vi): Not Applicable

Section 5(a)(vii): Not Applicable

Section 5(b)(iv): Not Applicable

 

(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

 

(c)    The “Cross Default” provisions of Section 5(a)(vi):    will not apply to
Party A and       will not apply to Party B

 

(d)    The “Credit Event Upon Merger” provisions of Section 5(b)(iv):    will
not apply to Party A and       will not apply to Party B. (e)    The “Automatic
Early Termination” provision of Section 6(a):    will not apply to Party A and
      will not apply to Party B.

 

(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement and subject to the provisions of Part 5 of this Schedule:

 

  (i) Market Quotation will apply.

 

  (ii) The Second Method will apply.

 

(g) “Termination Currency” means United States Dollars.



--------------------------------------------------------------------------------

(h) “Additional Termination Event” shall mean termination of that certain ISDA
Master Agreement (Net Funding), dated as of August 31, 2007.

Part 2. Tax Representations.

 

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

(b) Payee Representations.

 

  (1) For the purpose of Section 3(f) of this Agreement, Party A represents that
it is a limited liability company organized and existing under the laws of the
State of Delaware.

 

  (2) For the purpose of Section 3(f) of this Agreement, Party B represents that
it is an industrial bank organized and existing under the laws of the State of
Utah.

Part 3. Agreement to Deliver Documents.

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, respectively,
each party agrees to deliver (i) such tax forms, certificates and other
documents as the other party may reasonably request and (ii) such documents as
the other party may reasonably request to evidence the power and authority of
such party to enter into this Agreement and the Transactions hereunder and the
incumbency of the individuals executing this Agreement and each Confirmation on
its behalf.

Part 4. Miscellaneous.

 

(a) Address for Notices. Section 12(a) is hereby amended to delete the phrase
“facsimile transmission or” from the third line thereof. For the purpose of
Section 12(a) of this Agreement:

 

(i)    Address for notices or communications to Party A:    GMAC Mortgage, LLC
      4 Walnut Grove Drive       Horsham, PA 19044       Attention: Chief
Financial Officer       Facsimile No: (215) 682-1151 (ii)    Address for notices
or communications to Party B:    GMAC Bank       4 Walnut Grove Drive      
Horsham, PA 19044       Attention: EVP – Mortgage Operations       Facsimile
No.: (215) 682-1770       Telephone No.: (215) 682-3225

 

2



--------------------------------------------------------------------------------

With a copy to:    

 

GMAC Bank

 

6985 Union Park Center, Suite 435

 

Midvale, UT 84047

 

Attention: Chief Financial Officer

 

Facsimile No.: (801) 790-5002

 

Telephone No.: (801) 790-5062

 

(b)    Process Agent.    With respect to Party A: Not Applicable.          With
respect to Party B: Not Applicable.   

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For purposes of Section 10(c) of this Agreement:

 

  (i) Party A is not a Multibranch Party.

 

  (ii) Party B is not a Multibranch Party

 

(e) Calculation Agent. The Calculation Agent is Party A or such other entity
designated from time to time by Party B and reasonably acceptable to Party B.

 

(f)    Credit Support Document.      With respect to Party A: Not Applicable.   
        With respect to Party B: Not Applicable.    (g)   
Credit Support Provider.      With respect to Party A: Not Applicable.      
     With respect to Party B: Not Applicable.   

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to its
choice of law doctrine).

 

(i) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will not apply to any Transactions.

 

(j) Consent to Telephone Recording. Each party hereby agrees that the other
party or its agents may electronically record all telephone conversations
between officers or employees of the consenting party and the officers or
employees of the other party who quote on, agree to, or otherwise discuss terms
of foreign exchange agreements, interest exchange agreements, currency exchange
agreements, commodity swap agreements, caps, collars, floors, and other rate or
price protection transactions on behalf of the party. Any such recordings will
be used only in connection with any misunderstanding or question arising with
respect to any transaction discussed over the telephone by or on behalf of the
parties. Each party further agrees to notify its officers and employees that
telephone conversations with such persons acting on behalf of the other party
will be recorded.

Part 5. Other Provisions.

 

(a) Set Off. Without affecting the provisions of this Agreement requiring the
calculation of certain net payment amounts, all payments under this Agreement
will be made without setoff or counterclaim, except that each party to this
Agreement (such party, “Party X”) agrees that, upon an Early Termination Date
resulting from an Event of Default with respect to Party X the other party
hereto (such other party, a “Non-Defaulting Party”) may, without prior notice,
reduce any amounts due and owing to Party X under this Agreement or any other
transactions between Party X and the Non-Defaulting Party by setting off against
such amounts any amounts due and owing to the Non-Defaulting Party by Party X
hereunder or under any other transactions between Party X and the Non-defaulting
Party. For this purpose, any amount which is denominated in a currency other
than U.S. Dollars may be converted by the Non-defaulting Party into U.S. Dollars
at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase such amount. The rights
provided by this paragraph are in addition to and not in limitation of any other
right or remedy (including any right to setoff, counterclaim, or otherwise
withhold payment) to which a party may be entitled (whether by operation of law,
contract or otherwise). Nothing in this Section shall be effective to create a
charge or other security interest.

 

3



--------------------------------------------------------------------------------

(b) Definitions. The definitions and provisions contained in the 2000 ISDA
Definitions (as published by the International Swaps and Derivatives
Association, Inc.), without regard to any amendment or supplement thereof
subsequent to the date of this Agreement (the “ISDA Definitions”), are hereby
incorporated in this Agreement. If a conflict exists (1) between the provisions
of the ISDA Definitions and this Agreement, this Agreement will prevail,
(2) between the provisions of a Confirmation and the ISDA Definitions, the
Confirmation will prevail and (3) between the provisions of a Confirmation and
this Agreement, the Confirmation will prevail.

 

(c) Conditions Precedent. The condition precedent in Section 2(a)(iii)(1) of
this Agreement shall not apply with respect to a payment or delivery owing by a
party in respect of a Transaction if the other party shall have satisfied in
full all of its payment or delivery obligations under 2(a)(i) of this Agreement
in respect of such Transaction and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i) in respect of such Transaction.

 

(d) Default Under Specified Transactions. The provisions of Section 5(a)(v) of
this Agreement are modified by adding, immediately prior to the semicolon at the
end thereof, the following:

“provided, however, that it shall not constitute an Event of Default under
Section 5(a)(v) if (A) such event of default or failure to pay arises in the
ordinary course of business by mistake, oversight, or transfer difficulties and
(B) such event of default or failure to pay is remedied on or before the fifth
Business Day after the occurrence or existence of such event of default or
failure to pay.”

 

(e) Termination Payments by Non-Defaulting Party. Notwithstanding the provisions
of Sections 6(e) and 6(d) of this Agreement, if there is a Defaulting Party, the
obligations of the other party (the “Non-Defaulting Party”) to pay to the
Defaulting Party any amount under Section 6(e) shall not arise until, and shall
be subject to the conditions precedent that the Non-Defaulting Party shall have
received confirmation satisfactory to it in its sole discretion that (1) all
Transactions are terminated in accordance with Section 6(c), (2) each Specified
Transaction shall have terminated pursuant to its specified termination date or
has been terminated through the exercise by a party of a right to terminate, and
all amounts due under each Specified Transaction shall have been fully and
finally paid, and (3) all obligations (contingent or absolute, matured or
unmatured) of the Defaulting Party to make any payment to the Non-Defaulting
Party shall have been fully and finally performed; provided that, if under the
foregoing provisions it is determined that the Non-Defaulting Party is to make a
payment to the Defaulting Party, there shall be deducted from the amount of such
payment all amounts which the Defaulting Party may be obligated to pay under
Section 11. With respect to the foregoing clause (2), it is expressly agreed
that the Non-Defaulting Party shall have no obligation to exercise any right it
may have to terminate a Specified Transaction prior to its specified termination
date.

 

(f) All Confirmations. With respect to each Transaction other than a Subject
Transaction, Party B will, on or promptly after the Trade Date thereof, send
Party A a Confirmation of the terms and conditions of the Transaction in
substantially the form set out as Exhibit I to the Definitions (or such other
form as may be agreed by the parties). Party B will promptly thereafter
(1) confirm the accuracy of such Confirmation or (2) request correction of the
Confirmation, indicating how the terms of such Confirmation should be correctly
stated and such other terms as should be added or deleted from such Confirmation
to make it correct. The parties hereby agree that any exchange of telexes or
facsimile transmissions or exchange of electronic messages on an electronic
messaging system shall constitute a Confirmation for all purposes hereunder,
even where not so specified therein. Each Subject Transaction and each other
Transaction (whether now existing or hereafter entered into) between the parties
to this Agreement, in respect of which the Confirmation fails by its terms
expressly to subject such transaction to the provisions of any other master
agreement between the parties, shall be deemed to incorporate the terms of, and
shall be governed by and subject to, this Agreement and for purposes hereof
shall be deemed to be a “Transaction.”

 

(g) Transfer. The consent referred to in Section 7 shall not (after
consideration of any tax or other consequences to a party of consenting to such
assignment) be unreasonably withheld.

 

(h) Definitions. The definition of “Default Rate” in Section 14 is hereby
amended by deleting such definition and substituting in lieu thereof the
following:

“Default Rate” means, for each day that such rate is relevant, the rate per
annum equal to the cost (without proof or evidence of any actual cost) to the
relevant payee (as certified by it) if it

 

4



--------------------------------------------------------------------------------

were to fund or of funding the relevant amount for such day plus 1% per annum
provided, however, that in respect of any overdue amount denominated in United
States Dollars the Default Rate for each such day shall be the per annum rate
which equals the overnight USD Federal Funds - H.15 rate for such day plus 2%.

 

(i) No Reliance. Without limiting the representations explicitly set out herein,
each party has entered into this Agreement and each Transaction in reliance only
upon its judgment, in order to accomplish legitimate business needs. Neither
party holds itself out as advising, or any of its employees or agents as having
any authority to advise, the other party as to whether or not it should enter
into this Agreement or any Transaction. Neither party is receiving any
compensation from the other party for providing advice in respect of this
Agreement or any Transaction, and any such advice provided to such other party
will not form the primary basis for an investment decision by such other party.

 

(j) Impossibility. The occurrence of an Impossibility shall also be a
Termination Event, as to which the Affected Party shall be subject to an
Impossibility. For purposes of this Agreement, “Impossibility” shall mean the
occurrence of a natural or man-made disaster, armed conflict, act of terrorism,
riot, labor disruption or any other circumstances beyond its control after the
date on which a Transaction is entered into which continues for a period of more
than twenty (20) days and which makes it impossible (other than as a result of
its own misconduct) for such a party:

 

  (1) to perform any absolute or contingent obligation, to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
transaction; or

 

  (2) to perform, or for any Credit Support Provider of such Party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction.

All terms and conditions of this Agreement applicable to an Illegality shall be
equally applicable to an Impossibility and the definition of Termination Event
shall be amended to include Impossibility.

 

(k) Additional Representations. Section 3(a) is amended by adding the following
paragraphs (vi) and (vii):

 

  (vi) No Agency. It is entering into this Agreement and each Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise).

 

  (vii) Eligible Contract Participant. It is an “eligible contract participant”
as that term is defined in the Commodities Exchange Act, 7 U.S.C. § 1(a)(12).

 

(l) FIRREA Provisions.

 

  (i) Maintenance of Records. Party B agrees to maintain in its official books
and records: (i) a copy of the Confirmation for each Transaction, for so long as
such Transaction remains outstanding; and (ii) a copy of the Agreement and the
Authorizing Resolution, for so long as any Transaction under the Agreement
remains outstanding.

 

  (ii) Authorizing Resolution Representation. Party B makes the following
representation to Party A, which representation will be deemed repeated at the
times set forth in Section 3 of the Agreement: An Authorizing Resolution, as
defined in Part 3 of this Schedule, is in full force and effect.

 

  (iii) Qualified Financial Contract. Each of Party A and Party B intends that
each Transaction and the Agreement be categorized as a “swap agreement” and a
“qualified financial contract” and that the Agreement be categorized as a
“master agreement,” for purposes of Section 11(e)(8) of the Federal Deposit
Insurance Act or any successor provisions.

 

  (iv) Authorized Officer. Party B agrees that this Agreement, any Credit
Support Document to which it is a party, each Confirmation, and any other
documentation relating to this Agreement to which it is a party or that it is
required to deliver will be executed and delivered by a duly appointed or
elected and authorized officer of Party B of the level of vice-president or
higher.

 

5



--------------------------------------------------------------------------------

  (v) Regulatory Compliance. Under Federal Reserve System Regulation W (12 CFR
223.1 et. seq.), Party A and Party B are affiliates of each other. Party A and
Party B intend that this Agreement comply with requirements of Sections 23A and
23B of the Federal Reserve Act (12 USC 221 et. seq.) and the implementing
federal regulations.

Part 6. Subject Transactions.

The provisions of this Part 6 shall apply to each Subject Transaction (as
defined below). In the event of any inconsistency in respect of a Subject
Transaction between the provisions of this Part 6 and any other provision of
this Agreement, the provisions of this Part 6 will apply in the case of such
Subject Transaction.

(a) Definitions.

 

  (i) “Business Day” means any day other than a Saturday or Sunday on which
commercial banks are not required or authorized to close in New York, New York.

 

  (ii) “Commencement Date” means August 31, 2007.

 

  (iii) “FMV Change”, in respect of a Subject Transaction, means the FAS 156
mark to market for the Valuation Period as recorded by Party B against the
mortgage servicing right asset.

 

  (iv) “Interest Rate” means the average Thirty Day London InterBank Offered
Rate (L1mo), as published in the Wall Street Journal on the first business day
of each month, plus 1.00 percent.

 

  (v) “Subject Transaction” means the dollar amount of mortgage servicing rights
owned by Party B as reported on the accounting general ledger of Party B.

 

  (vi) “Termination Date”, unless earlier terminated in accordance with the
provisions of this Agreement, means August 31, 2008; provided that, as long as
no Event of Default in respect of Party B is then continuing, with effect on the
day prior to the Termination Date, the Termination Date will automatically be
extended by successive periods of one year unless no less than 120 days prior to
the then Termination Date Party B notifies Party A that the Termination Date
shall not be so extended.

 

  (vii) “Valuation Date” means each Business Day which shall also be the payment
date.

(b) Reporting. No later than each Business Day of each month, Party A will
provide to Party B the calculation of FMV Change for the most recent Valuation
Date together with such detail as Party B may reasonable require in support of
such calculation .

(c) Disputed Calculation. In the event that Party B disagrees with the
calculation of FMV Change for any Valuation Date it shall notify Party A of such
disagreement and the basis thereof within one (1) Business Day of receipt of the
calculation for such Valuation Date set out in paragraph (b) above. In the event
that Party A and Party B after good faith discussions are unable to agree on the
FMV Change for such Valuation Date, the parties shall engage, on a shared
expense basis, a third party reasonably acceptable to both to determine such FMV
Change.

(d) Payments. On each Valuation Date (i) if the FMV Change for the most recent
Valuation Date is an increase in the market value of recorded mortgage servicing
assets in the general ledger of Party B, Party B will pay to Party A an amount
equal to the FMV Change or (ii) if such FMV Change is a decline in the market
value of recorded mortgage servicing assets in the general ledger, Party A will
pay to Party B an amount equal to the FMV Change . In the event of any disputed
FMV Change, the relevant party shall pay the undisputed portion of such
valuation as required by the preceeding sentence and within two Business Days of
resolution of the disputed FMV Change the relevant party shall pay the remaining
portion together with interest on the unpaid amount at the Interest Rate for
each day from the Valuation Date to the date of payment of such amount in full.

 

6



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND HEREBY, the parties have caused this Schedule to
be executed by their duly authorized officers as of the date first above
written.

 

GMAC Mortgage, LLC     GMAC Bank By:  

/s/    James N. Young

    By:  

/s/    Robert E. Groody

Name:  

James N. Young

    Name:  

Robert E. Groody

Title:  

CFO

    Title:  

Chief Mortgage Accountant

 

7



--------------------------------------------------------------------------------

(Multicurrency - Cross Border)

ISDA 1992 Master Agreement

SCHEDULE

to the

ISDA Master Agreement (Net Funding)

dated as of August 31, 2007

between

 

GMAC Mortgage, LLC,    and            GMAC Bank a Delaware limited liability
company       a Utah industrial bank (referred to herein as “Party A”)      
(referred to herein as “Party B”)

This Agreement shall apply to and govern: (i) with effect on the Commencement
Date and continuing until the Termination Date, each Subject Transaction (as
defined in Part 6 hereof) without regard to the execution of a Confirmation in
respect of such Subject Transaction and (ii) any other Transaction between the
parties the terms of which are set out in a Confirmation the provisions of which
expressly reference and incorporate by reference the provisions of this Master
Agreement.

Part 1. Termination Provisions.

 

(a) “Specified Entity” means in relation to Party A for the purpose of:

Section 5(a)(v): Not Applicable

Section 5(a)(vi): Not Applicable

Section 5(a)(vii): Not Applicable

Section 5(b)(iv): Not Applicable

and in relation to Party B for the purpose of:

Section 5(a)(v): Not Applicable

Section 5(a)(vi): Not Applicable

Section 5(a)(vii): Not Applicable

Section 5(b)(iv): Not Applicable

 

(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

 

(c)

     The “Cross Default” provisions of Section 5(a)(vi):   

will  not apply to Party A and

      will not apply to Party B

 

(d)      The “Credit Event Upon Merger” provisions of Section 5(b)(iv):    will
not apply to Party A and       will not apply to Party B. (e)      The
“Automatic Early Termination” provision of Section 6(a):    will not apply to
Party A and       will not apply to Party B.

 

(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement and subject to the provisions of Part 5 of this Schedule:

 

  (i) Market Quotation will apply.

 

  (ii) The Second Method will apply.

 

(g) “Termination Currency” means United States Dollars.



--------------------------------------------------------------------------------

(h) “Additional Termination Event” shall mean termination of that certain ISDA
Master Agreement (FMV), dated as of August 31, 2007.

Part 2. Tax Representations.

 

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

(b) Payee Representations.

 

  (1) For the purpose of Section 3(f) of this Agreement, Party A represents that
it is a limited liability company organized and existing under the laws of the
State of Delaware.

 

  (2) For the purpose of Section 3(f) of this Agreement, Party B represents that
it is an industrial bank organized and existing under the laws of the State of
Utah.

Part 3. Agreement to Deliver Documents.

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, respectively,
each party agrees to deliver (i) such tax forms, certificates and other
documents as the other party may reasonably request and (ii) such documents as
the other party may reasonably request to evidence the power and authority of
such party to enter into this Agreement and the Transactions hereunder and the
incumbency of the individuals executing this Agreement and each Confirmation on
its behalf.

Part 4. Miscellaneous.

 

(a) Address for Notices. Section 12(a) is hereby amended to delete the phrase
“facsimile transmission or” from the third line thereof. For the purpose of
Section 12(a) of this Agreement:

 

(i)      Address for notices or communications to Party A:    GMAC Mortgage, LLC
      4 Walnut Grove Drive       Horsham, PA 19044       Attention: Chief
Financial Officer       Facsimile No: (215) 682-1151 (ii)      Address for
notices or communications to Party B:    GMAC Bank       4 Walnut Grove Drive   
   Horsham, PA 19044       Attention: EVP – Mortgage Operations       Facsimile
No.: (215) 682-1770       Telephone No.: (215) 682-3225

 

2



--------------------------------------------------------------------------------

   With a copy to:          GMAC Bank       6985 Union Park Center, Suite 435   
   Midvale, UT 84047       Attention: Chief Financial Officer       Facsimile
No.: (801) 790-5002       Telephone No.: (801) 790-5062

 

(b)      Process Agent.    With respect to Party A: Not Applicable.       With
respect to Party B: Not Applicable.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For purposes of Section 10(c) of this Agreement:

 

  (i) Party A is not a Multibranch Party.

 

  (ii) Party B is not a Multibranch Party

 

(e) Calculation Agent. The Calculation Agent is Party B.

 

(f)      Credit Support Document.    With respect to Party A: Not Applicable.   
   With respect to Party B: Not Applicable. (g)      Credit Support Provider.   
With respect to Party A: Not Applicable.       With respect to Party B: Not
Applicable.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to its
choice of law doctrine).

 

(i) Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will not apply to any Transactions.

 

(j) Consent to Telephone Recording. Each party hereby agrees that the other
party or its agents may electronically record all telephone conversations
between officers or employees of the consenting party and the officers or
employees of the other party who quote on, agree to, or otherwise discuss terms
of foreign exchange agreements, interest exchange agreements, currency exchange
agreements, commodity swap agreements, caps, collars, floors, and other rate or
price protection transactions on behalf of the party. Any such recordings will
be used only in connection with any misunderstanding or question arising with
respect to any transaction discussed over the telephone by or on behalf of the
parties. Each party further agrees to notify its officers and employees that
telephone conversations with such persons acting on behalf of the other party
will be recorded.

Part 5. Other Provisions.

 

(a) Set Off. Without affecting the provisions of this Agreement requiring the
calculation of certain net payment amounts, all payments under this Agreement
will be made without setoff or counterclaim, except that each party to this
Agreement (such party, “Party X”) agrees that, upon an Early Termination Date
resulting from an Event of Default with respect to Party X the other party
hereto (such other party, a “Non-Defaulting Party”) may, without prior notice,
reduce any amounts due and owing to Party X under this Agreement or any other
transactions between Party X and the Non-Defaulting Party by setting off against
such amounts any amounts due and owing to the Non-Defaulting Party by Party X
hereunder or under any other transactions between Party X and the Non-defaulting
Party. For this purpose, any amount which is denominated in a currency other
than U.S. Dollars may be converted by the Non-defaulting Party into U.S. Dollars
at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase such amount. The rights
provided by this paragraph are in addition to and not in limitation of any other
right or remedy (including any right to setoff, counterclaim, or otherwise
withhold payment) to which a party may be entitled (whether by operation of law,
contract or otherwise). Nothing in this Section shall be effective to create a
charge or other security interest.

 

3



--------------------------------------------------------------------------------

(b) Definitions. The definitions and provisions contained in the 2000 ISDA
Definitions (as published by the International Swaps and Derivatives
Association, Inc.), without regard to any amendment or supplement thereof
subsequent to the date of this Agreement (the “ISDA Definitions”), are hereby
incorporated in this Agreement. If a conflict exists (1) between the provisions
of the ISDA Definitions and this Agreement, this Agreement will prevail,
(2) between the provisions of a Confirmation and the ISDA Definitions, the
Confirmation will prevail and (3) between the provisions of a Confirmation and
this Agreement, the Confirmation will prevail.

 

(c) Conditions Precedent. The condition precedent in Section 2(a)(iii)(1) of
this Agreement shall not apply with respect to a payment or delivery owing by a
party in respect of a Transaction if the other party shall have satisfied in
full all of its payment or delivery obligations under 2(a)(i) of this Agreement
in respect of such Transaction and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i) in respect of such Transaction.

 

(d) Default Under Specified Transactions. The provisions of Section 5(a)(v) of
this Agreement are modified by adding, immediately prior to the semicolon at the
end thereof, the following:

“provided, however, that it shall not constitute an Event of Default under
Section 5(a)(v) if (A) such event of default or failure to pay arises in the
ordinary course of business by mistake, oversight, or transfer difficulties and
(B) such event of default or failure to pay is remedied on or before the fifth
Business Day after the occurrence or existence of such event of default or
failure to pay.”

 

(e) Termination Payments by Non-Defaulting Party. Notwithstanding the provisions
of Sections 6(e) and 6(d) of this Agreement, if there is a Defaulting Party, the
obligations of the other party (the “Non-Defaulting Party”) to pay to the
Defaulting Party any amount under Section 6(e) shall not arise until, and shall
be subject to the conditions precedent that the Non-Defaulting Party shall have
received confirmation satisfactory to it in its sole discretion that (1) all
Transactions are terminated in accordance with Section 6(c), (2) each Specified
Transaction shall have terminated pursuant to its specified termination date or
has been terminated through the exercise by a party of a right to terminate, and
all amounts due under each Specified Transaction shall have been fully and
finally paid, and (3) all obligations (contingent or absolute, matured or
unmatured) of the Defaulting Party to make any payment to the Non-Defaulting
Party shall have been fully and finally performed; provided that, if under the
foregoing provisions it is determined that the Non-Defaulting Party is to make a
payment to the Defaulting Party, there shall be deducted from the amount of such
payment all amounts which the Defaulting Party may be obligated to pay under
Section 11. With respect to the foregoing clause (2), it is expressly agreed
that the Non-Defaulting Party shall have no obligation to exercise any right it
may have to terminate a Specified Transaction prior to its specified termination
date.

 

(f) All Confirmations. With respect to each Transaction other than a Subject
Transaction, Party B will, on or promptly after the Trade Date thereof, send
Party A a Confirmation of the terms and conditions of the Transaction in
substantially the form set out as Exhibit I to the Definitions (or such other
form as may be agreed by the parties). Party B will promptly thereafter
(1) confirm the accuracy of such Confirmation or (2) request correction of the
Confirmation, indicating how the terms of such Confirmation should be correctly
stated and such other terms as should be added or deleted from such Confirmation
to make it correct. The parties hereby agree that any exchange of telexes or
facsimile transmissions or exchange of electronic messages on an electronic
messaging system shall constitute a Confirmation for all purposes hereunder,
even where not so specified therein. Each Subject Transaction and each other
Transaction (whether now existing or hereafter entered into) between the parties
to this Agreement, in respect of which the Confirmation fails by its terms
expressly to subject such transaction to the provisions of any other master
agreement between the parties, shall be deemed to incorporate the terms of, and
shall be governed by and subject to, this Agreement and for purposes hereof
shall be deemed to be a “Transaction.”

 

(g) Transfer. The consent referred to in Section 7 shall not (after
consideration of any tax or other consequences to a party of consenting to such
assignment) be unreasonably withheld.

 

(h) Definitions. The definition of “Default Rate” in Section 14 is hereby
amended by deleting such definition and substituting in lieu thereof the
following:

“Default Rate” means, for each day that such rate is relevant, the rate per
annum equal to the cost (without proof or evidence of any actual cost) to the
relevant payee (as certified by it) if it

 

4



--------------------------------------------------------------------------------

were to fund or of funding the relevant amount for such day plus 1% per annum
provided, however, that in respect of any overdue amount denominated in United
States Dollars the Default Rate for each such day shall be the per annum rate
which equals the overnight USD Federal Funds - H.15 rate for such day plus 2%.

 

(i) No Reliance. Without limiting the representations explicitly set out herein,
each party has entered into this Agreement and each Transaction in reliance only
upon its judgment, in order to accomplish legitimate business needs. Neither
party holds itself out as advising, or any of its employees or agents as having
any authority to advise, the other party as to whether or not it should enter
into this Agreement or any Transaction. Neither party is receiving any
compensation from the other party for providing advice in respect of this
Agreement or any Transaction, and any such advice provided to such other party
will not form the primary basis for an investment decision by such other party.

 

(j) Impossibility. The occurrence of an Impossibility shall also be a
Termination Event, as to which the Affected Party shall be subject to an
Impossibility. For purposes of this Agreement, “Impossibility” shall mean the
occurrence of a natural or man-made disaster, armed conflict, act of terrorism,
riot, labor disruption or any other circumstances beyond its control after the
date on which a Transaction is entered into which continues for a period of more
than twenty (20) days and which makes it impossible (other than as a result of
its own misconduct) for such a party:

 

  (1) to perform any absolute or contingent obligation, to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
transaction; or

 

  (2) to perform, or for any Credit Support Provider of such Party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction.

All terms and conditions of this Agreement applicable to an Illegality shall be
equally applicable to an Impossibility and the definition of Termination Event
shall be amended to include Impossibility.

 

(k) Additional Representations. Section 3(a) is amended by adding the following
paragraphs (vi) and (vii):

 

  (vi) No Agency. It is entering into this Agreement and each Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise).

 

  (vii) Eligible Contract Participant. It is an “eligible contract participant”
as that term is defined in the Commodities Exchange Act, 7 U.S.C. § 1(a)(12).

 

(l) FIRREA Provisions.

 

  (i) Maintenance of Records. Party B agrees to maintain in its official books
and records: (i) a copy of the Confirmation for each Transaction, for so long as
such Transaction remains outstanding; and (ii) a copy of the Agreement and the
Authorizing Resolution, for so long as any Transaction under the Agreement
remains outstanding.

 

  (ii) Authorizing Resolution Representation. Party B makes the following
representation to Party A, which representation will be deemed repeated at the
times set forth in Section 3 of the Agreement: An Authorizing Resolution, as
defined in Part 3 of this Schedule, is in full force and effect.

 

  (iii) Qualified Financial Contract. Each of Party A and Party B intends that
each Transaction and the Agreement be categorized as a “swap agreement” and a
“qualified financial contract” and that the Agreement be categorized as a
“master agreement,” for purposes of Section 11(e)(8) of the Federal Deposit
Insurance Act or any successor provisions.

 

  (iv) Authorized Officer. Party B agrees that this Agreement, any Credit
Support Document to which it is a party, each Confirmation, and any other
documentation relating to this Agreement to which it is a party or that it is
required to deliver will be executed and delivered by a duly appointed or
elected and authorized officer of Party B of the level of vice-president or
higher.

 

5



--------------------------------------------------------------------------------

  (v) Regulatory Compliance. Under Federal Reserve System Regulation W (12 CFR
223.1 et. seq.), Party A and Party B are affiliates of each other. Party A and
Party B intend that this Agreement comply with requirements of Sections 23A and
23B of the Federal Reserve Act (12 USC 221 et. seq.) and the implementing
federal regulations.

Part 6. Subject Transactions.

The provisions of this Part 6 shall apply to each Subject Transaction (as
defined below). In the event of any inconsistency in respect of a Subject
Transaction between the provisions of this Part 6 and any other provision of
this Agreement, the provisions of this Part 6 will apply in the case of such
Subject Transaction.

(a) Definitions.

 

  (i) “Business Day” means any day other than a Saturday or Sunday on which
commercial banks are not required or authorized to close in New York, New York.

 

  (ii) “Commencement Date” means August 31, 2007.

 

  (iii) “Funding Fee” means the product of (A) the Subject Transaction, as
recorded by Party B as of the Valuation Date, and (B) the Interest Rate.

 

  (iv) “Interest Rate” means the average Thirty Day London InterBank Offered
Rate (L1mo), as published in the Wall Street Journal on the first business day
of each month, plus 1.00 percent.

 

  (v) “Net Servicing Fee” means the sum of the amounts posted to the general
ledger of Party B for amounts collected or earned by Party B (i.e. normal
servicing fees and ancillary income) less any associated servicing expenses paid
or incurred, as is customary for normal servicing of residential mortgage loans.

 

  (vi) “Subject Transaction” means the dollar amount of Mortgage Servicing
Rights owned by Party B as reported on the accounting general ledger of Party B
and the dollar amount of Servicing Advances owned by Party B as reported on the
accounting general ledger of Party B

 

  (vii) “Termination Date”, unless earlier terminated in accordance with the
provisions of this Agreement, means August 31, 2008; provided that, as long as
no Event of Default in respect of Party B is then continuing, with effect on the
day prior to the Termination Date, the Termination Date will automatically be
extended by successive periods of one year unless no less than 120 days prior to
the then Termination Date Party B notifies Party A that the Termination Date
shall not be so extended.

 

  (x) “Valuation Date” means each Business Day which shall also be the payment
date.

(c) Disputed Calculation. In the event that Party B disagrees with the
calculation of Net Servicing Fee or the Funding Fee for any Valuation Date it
shall notify Party A of such disagreement and the basis thereof within one(1)
Business Day of receipt of the calculation for such Valuation Date set out in
paragraph (b) above. In the event that Party A and Party B after good faith
discussions are unable to agree on the Net Servicing Fee or the Funding Fee such
Valuation Date, the parties shall engage, on a shared expense basis, a third
party reasonably acceptable to both to determine the Net Servicing Fee and /or
the Funding Fee.

(d) Payments. On each Valuation Date Party B will pay the Net Servicing Fee to
Party A and Party A will pay the Funding Fee to Party B. In the event of any
Disputed Calculation, the relevant party shall pay the undisputed portion of
such valuation as required by the preceeding sentence and within two Business
Days of resolution of the Disputed Calculation the relevant party shall pay the
remaining portion together with interest on the unpaid amount at the Interest
Rate for each day from the Valuation Date to the date of payment of such amount
in full.

 

6



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND HEREBY, the parties have caused this Schedule to
be executed by their duly authorized officers as of the date first above
written.

 

GMAC Mortgage, LLC     GMAC Bank By:  

/s/    James N. Young

    By:  

/s/    Robert E. Groody

Name:  

James N. Young

    Name:  

Robert E. Groody

Title:  

CFO

    Title:  

Chief Mortgage Accountant

 

7



--------------------------------------------------------------------------------

7/01/08

(Multicurrency - Cross Border)

ISDA 1992 Master Agreement

SCHEDULE

to the

ISDA Master Agreement

dated as of July 1, 2008

(amending and superseding Schedule dated as of May 1, 2007)

between

 

GMAC Mortgage, LLC,    and            GMAC Bank a Delaware limited liability
company       a Utah industrial bank (referred to herein as “Party A”)      
(referred to herein as “Party B”)

This Agreement shall apply to and govern: (i) with effect on the Commencement
Date and continuing until the Termination Date, each Subject Transaction (as
defined in Part 6 hereof) without regard to the execution of a Confirmation in
respect of such Subject Transaction and (ii) any other Transaction between the
parties the terms of which are set out in a Confirmation the provisions of which
expressly reference and incorporate by reference the provisions of this Master
Agreement.

Part 1. Termination Provisions.

 

(a)        “Specified Entity” means in relation to Party A for the purpose of:
  

Section 5(a)(v): Not Applicable

  

Section 5(a)(vi): Not Applicable

  

Section 5(a)(vii): Not Applicable

  

Section 5(b)(iv): Not Applicable

   and in relation to Party B for the purpose of:   

Section 5(a)(v): Not Applicable

  

Section 5(a)(vi): Not Applicable

  

Section 5(a)(vii): Not Applicable

  

Section 5(b)(iv): Not Applicable

(b)    “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement. (c)   

The “Cross Default” provisions of Section 5(a)(vi):               will not apply
to Party A and

  

                                        
                                                           will not apply to
Party B

(d)    The “Credit Event Upon Merger” provisions of Section 5(b)(iv):   
    will not apply to Party A and           will not apply to Party B. (e)   
The “Automatic Early Termination” provision of Section 6(a):        will not
apply to Party A and           will not apply to Party B. (f)    Payments on
Early Termination. For the purpose of Section 6(e) of this Agreement and subject
to the provisions of Part 5 of this Schedule:   

(i)       Market Quotation will apply.

     

(ii)      The Second Method will apply.

   (g)    “Termination Currency” means United States Dollars. (h)    “Additional
Termination Event” will not apply.



--------------------------------------------------------------------------------

7/01/08

Part 2. Tax Representations.

 

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

(b) Payee Representations.

 

  (1) For the purpose of Section 3(f) of this Agreement, Party A represents that
it is a limited liability company organized and existing under the laws of the
State of Delaware.

 

  (2) For the purpose of Section 3(f) of this Agreement, Party B represents that
it is an industrial bank organized and existing under the laws of the State of
Utah.

Part 3. Agreement to Deliver Documents.

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, respectively,
each party agrees to deliver (i) such tax forms, certificates and other
documents as the other party may reasonably request and (ii) such documents as
the other party may reasonably request to evidence the power and authority of
such party to enter into this Agreement and the Transactions hereunder and the
incumbency of the individuals executing this Agreement and each Confirmation on
its behalf.

Part 4. Miscellaneous.

 

(a)    Address for Notices. Section 12(a) is hereby amended to delete the phrase
“facsimile transmission or” from the third line thereof. For the purpose of
Section 12(a) of this Agreement:   

(i)       Address for notices or communications to Party A:

  

GMAC Mortgage, LLC

1100 Virginia Drive

Fort Washington, PA 19034

Attention: Chief Financial Officer

Facsimile No: (215) 682-1151

  

(ii)      Address for notices or communications to Party B:

  

GMAC Bank

1100 Virginia Drive

Fort Washington, PA 19034

Attention: EVP – Chief Operating Officer

Facsimile No.: (215) 682-1770

 

2



--------------------------------------------------------------------------------

7/01/08

 

  

With a copy to:

         GMAC Bank       6985 Union Park Center, Suite 435       Midvale, UT
84047       Attention: Chief Financial Officer       Facsimile No.: (801)
790-5002       Telephone No.: (801) 790-5062

 

(b)        Process Agent.    With respect to Party A: Not Applicable.       With
respect to Party B: Not Applicable. (c)    Offices. The provisions of Section
10(a) will apply to this Agreement. (d)    Multibranch Party. For purposes of
Section 10(c) of this Agreement:   

(i)     Party A is not a Multibranch Party.

  

(ii)    Party B is not a Multibranch Party

(e)    Calculation Agent. The Calculation Agent is the FMV Determination Agent
(as defined in Part 6 hereof). (f)    Credit Support Document.    With respect
to Party A: Not Applicable.       With respect to Party B: Not Applicable. (g)
   Credit Support Provider.    With respect to Party A: Not Applicable.      
With respect to Party B: Not Applicable. (h)    Governing Law. This Agreement
will be governed by and construed in accordance with the laws of the State of
New York (without reference to its choice of law doctrine). (i)    Netting of
Payments. Subparagraph (ii) of Section 2(c) of this Agreement will not apply to
any Transactions. (j)    Consent to Telephone Recording. Each party hereby
agrees that the other party or its agents may electronically record all
telephone conversations between officers or employees of the consenting party
and the officers or employees of the other party who quote on, agree to, or
otherwise discuss terms of foreign exchange agreements, interest exchange
agreements, currency exchange agreements, commodity swap agreements, caps,
collars, floors, and other rate or price protection transactions on behalf of
the party. Any such recordings will be used only in connection with any
misunderstanding or question arising with respect to any transaction discussed
over the telephone by or on behalf of the parties. Each party further agrees to
notify its officers and employees that telephone conversations with such persons
acting on behalf of the other party will be recorded. Part 5. Other Provisions.
(a)    Set Off. Without affecting the provisions of this Agreement requiring the
calculation of certain net payment amounts, all payments under this Agreement
will be made without setoff or counterclaim, except that each party to this
Agreement (such party, “Party X”) agrees that, upon an Early Termination Date
resulting from an Event of Default with respect to Party X the other party
hereto (such other party, a “Non-Defaulting Party”) may, without prior notice,
reduce any amounts due and owing to Party X under this Agreement or any other
transactions between Party X and the Non-Defaulting Party by setting off against
such amounts any amounts due and owing to the Non-Defaulting Party by Party X
hereunder or under any other transactions between Party X and the Non-defaulting
Party. For this purpose, any amount which is denominated in a currency other
than U.S. Dollars may be converted by the Non-defaulting Party into U.S. Dollars
at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase such amount. The rights
provided by this paragraph are in addition to and not in limitation of any other
right or remedy (including any right to setoff, counterclaim, or otherwise
withhold payment) to which a party may be entitled (whether by operation of law,
contract or otherwise). Nothing in this Section shall be effective to create a
charge or other security interest.

 

3



--------------------------------------------------------------------------------

7/01/08

 

(b)   Definitions. The definitions and provisions contained in the 2000 ISDA
Definitions (as published by the International Swaps and Derivatives
Association, Inc.), without regard to any amendment or supplement thereof
subsequent to the date of this Agreement (the “ISDA Definitions”), are hereby
incorporated in this Agreement. If a conflict exists (1) between the provisions
of the ISDA Definitions and this Agreement, this Agreement will prevail, (2)
between the provisions of a Confirmation and the ISDA Definitions, the
Confirmation will prevail and (3) between the provisions of a Confirmation and
this Agreement, the Confirmation will prevail. (c)   Conditions Precedent. The
condition precedent in Section 2(a)(iii)(1) of this Agreement shall not apply
with respect to a payment or delivery owing by a party in respect of a
Transaction if the other party shall have satisfied in full all of its payment
or delivery obligations under 2(a)(i) of this Agreement in respect of such
Transaction and shall at the relevant time have no future payment or delivery
obligations, whether absolute or contingent, under Section 2(a)(i) in respect of
such Transaction. (d)   Default Under Specified Transactions. The provisions of
Section 5(a)(v) of this Agreement are modified by adding, immediately prior to
the semicolon at the end thereof, the following:  

“provided, however, that it shall not constitute an Event of Default under
Section 5(a)(v) if (A) such event of default or failure to pay arises in the
ordinary course of business by mistake, oversight, or transfer difficulties and
(B) such event of default or failure to pay is remedied on or before the fifth
Business Day after the occurrence or existence of such event of default or
failure to pay.”

(e)   Termination Payments by Non-Defaulting Party. Notwithstanding the
provisions of Sections 6(e) and 6(d) of this Agreement, if there is a Defaulting
Party, the obligations of the other party (the “Non-Defaulting Party”) to pay to
the Defaulting Party any amount under Section 6(e) shall not arise until, and
shall be subject to the conditions precedent that the Non-Defaulting Party shall
have received confirmation satisfactory to it in its sole discretion that (1)
all Transactions are terminated in accordance with Section 6(c), (2) each
Specified Transaction shall have terminated pursuant to its specified
termination date or has been terminated through the exercise by a party of a
right to terminate, and all amounts due under each Specified Transaction shall
have been fully and finally paid, and (3) all obligations (contingent or
absolute, matured or unmatured) of the Defaulting Party to make any payment to
the Non-Defaulting Party shall have been fully and finally performed; provided
that, if under the foregoing provisions it is determined that the Non-Defaulting
Party is to make a payment to the Defaulting Party, there shall be deducted from
the amount of such payment all amounts which the Defaulting Party may be
obligated to pay under Section 11. With respect to the foregoing clause (2), it
is expressly agreed that the Non-Defaulting Party shall have no obligation to
exercise any right it may have to terminate a Specified Transaction prior to its
specified termination date. (f)   All Confirmations. With respect to each
Transaction other than a Subject Transaction, Party B will, on or promptly after
the Trade Date thereof, send Party A a Confirmation of the terms and conditions
of the Transaction in substantially the form set out as Exhibit I to the
Definitions (or such other form as may be agreed by the parties). Party B will
promptly thereafter (1) confirm the accuracy of such Confirmation or (2) request
correction of the Confirmation, indicating how the terms of such Confirmation
should be correctly stated and such other terms as should be added or deleted
from such Confirmation to make it correct. The parties hereby agree that any
exchange of telexes or facsimile transmissions or exchange of electronic
messages on an electronic messaging system shall constitute a Confirmation for
all purposes hereunder, even where not so specified therein. Each Subject
Transaction and each other Transaction (whether now existing or hereafter
entered into) between the parties to this Agreement, in respect of which the
Confirmation fails by its terms expressly to subject such transaction to the
provisions of any other master agreement between the parties, shall be deemed to
incorporate the terms of, and shall be governed by and subject to, this
Agreement and for purposes hereof shall be deemed to be a “Transaction.” (g)  
Transfer. The consent referred to in Section 7 shall not (after consideration of
any tax or other consequences to a party of consenting to such assignment) be
unreasonably withheld. (h)   Definitions. The definition of “Default Rate” in
Section 14 is hereby amended by deleting such definition and substituting in
lieu thereof the following:  

“Default Rate” means, for each day that such rate is relevant, the rate per
annum equal to the cost (without proof or evidence of any actual cost) to the
relevant payee (as certified by it) if it

 

4



--------------------------------------------------------------------------------

7/01/08

were to fund or of funding the relevant amount for such day plus 1% per annum
provided, however, that in respect of any overdue amount denominated in United
States Dollars the Default Rate for each such day shall be the per annum rate
which equals the overnight USD Federal Funds - H.15 rate for such day plus 2%.

 

(i) No Reliance. Without limiting the representations explicitly set out herein,
each party has entered into this Agreement and each Transaction in reliance only
upon its judgment, in order to accomplish legitimate business needs. Neither
party holds itself out as advising, or any of its employees or agents as having
any authority to advise, the other party as to whether or not it should enter
into this Agreement or any Transaction. Neither party is receiving any
compensation from the other party for providing advice in respect of this
Agreement or any Transaction, and any such advice provided to such other party
will not form the primary basis for an investment decision by such other party.

 

(j) Impossibility. The occurrence of an Impossibility shall also be a
Termination Event, as to which the Affected Party shall be subject to an
Impossibility. For purposes of this Agreement, “Impossibility” shall mean the
occurrence of a natural or man-made disaster, armed conflict, act of terrorism,
riot, labor disruption or any other circumstances beyond its control after the
date on which a Transaction is entered into which continues for a period of more
than twenty (20) days and which makes it impossible (other than as a result of
its own misconduct) for such a party:

 

  (1) to perform any absolute or contingent obligation, to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
transaction; or

 

  (2) to perform, or for any Credit Support Provider of such Party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction.

All terms and conditions of this Agreement applicable to an Illegality shall be
equally applicable to an Impossibility and the definition of Termination Event
shall be amended to include Impossibility.

 

(k) Additional Representations. Section 3(a) is amended by adding the following
paragraphs (vi) and (vii):

 

  (vi) No Agency. It is entering into this Agreement and each Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise).

 

  (vii) Eligible Contract Participant. It is an “eligible contract participant”
as that term is defined in the Commodities Exchange Act, 7 U.S.C. § 1(a)(12).

 

(l) FIRREA Provisions.

 

  (i) Maintenance of Records. Party B agrees to maintain in its official books
and records: (i) a copy of the Confirmation for each Transaction, for so long as
such Transaction remains outstanding; and (ii) a copy of the Agreement and the
Authorizing Resolution, for so long as any Transaction under the Agreement
remains outstanding.

 

  (ii) Authorizing Resolution Representation. Party B makes the following
representation to Party A, which representation will be deemed repeated at the
times set forth in Section 3 of the Agreement: An Authorizing Resolution, as
defined in Part 3 of this Schedule, is in full force and effect.

 

  (iii) Qualified Financial Contract. Each of Party A and Party B intends that
each Transaction and the Agreement be categorized as a “swap agreement” and a
“qualified financial contract” and that the Agreement be categorized as a
“master agreement,” for purposes of Section 11(e)(8) of the Federal Deposit
Insurance Act or any successor provisions.

 

  (iv) Authorized Officer. Party B agrees that this Agreement, any Credit
Support Document to which it is a party, each Confirmation, and any other
documentation relating to this Agreement to which it is a party or that it is
required to deliver will be executed and delivered by a duly appointed or
elected and authorized officer of Party B of the level of vice-president or
higher.

 

5



--------------------------------------------------------------------------------

7/01/08

 

  (v) Regulatory Compliance. Under Federal Reserve System Regulation W (12 CFR
223.1 et. seq.), Party A and Party B are affiliates of each other. Party A and
Party B intend that this Agreement comply with requirements of Sections 23A and
23B of the Federal Reserve Act (12 USC 221 et. seq.) and the implementing
federal regulations.

Part 6. Subject Transactions.

The provisions of this Part 6 shall apply to each Subject Transaction (as
defined below). In the event of any inconsistency in respect of a Subject
Transaction between the provisions of this Part 6 and any other provision of
this Agreement, the provisions of this Part 6 will apply in the case of such
Subject Transaction.

 

  (a) Definitions.

 

  (i) “Business Day” means any day other than a Saturday or Sunday on which
commercial banks are not required or authorized to close in New York, New York.

 

  (ii) “Commencement Date” means July 1, 2008.

 

  (iii) “Expected Pull Through” means, in respect of a Subject Transaction, the
percent of locked pipeline loans which are expected to be funded.

 

  (iv) “FMV Change”, in respect of a Subject Transaction, means the aggregate of
the following:

(A) for Funded Loans, the product of the Funded Loan Amount and the difference
between the Funding FMV and the Lock FMV. (FMV Change = Funded Loan Amount X
(Funding FMV – Lock FMV)) Refer to the illustration in Exhibit A to this
Schedule.

(B) for Pipeline Loans, the product of the Loan Commitment Amount and the
difference between the Pipeline FMV and the Lock FMV. (FMV Change = Loan
Commitment Amount X Expected Pull Through X (Pipeline FMV – Lock FMV)).

 

  (v) “FMV Determination Agent” means Party B or such other entity designated
from time to time by Party B and reasonably acceptable to Party A.

 

  (vi) “Funded Loan” means, in respect of a Subject Transaction at the time of
funding, the underlying loan that has been funded by, and delivered to, Party B
by an Affiliate or third party mortgage correspondent in satisfaction of its
legally binding commitment to Party B.

 

  (vii) “Funded Loan Amount” means, in respect of a Funded Loan, the unpaid
principal balance at time of funding by Party B.

 

  (viii) “Funding FMV” means, in respect of a Subject Transaction, the fair
market value of a loan on the funding date as determined by the FMV
Determination Agent using customary market valuation techniques.

 

  (ix) “Loan Commitment Amount” means, in respect of a Subject Transaction, the
unpaid principal balance of the underlying loan.

 

  (x) “Lock FMV” means, in respect of a Subject Transaction, the price at which
a loan is locked by the relevant mortgage Affiliate or third party correspondent
with Parties A and B and recorded in the applicable Mortgage Origination Loan
System(s).

 

  (xi) “Mortgage Origination Loan System” means, as applicable, the Wholesale
Asset Loan Tracking system (“WALT”), Eclipse, Pilot, Co-Pilot or future
applications to be developed or acquired which facilitate the registration of or
application of a consumer mortgage loan transaction for Party A and or B

 

6



--------------------------------------------------------------------------------

7/01/08

 

  (xii) “Payment Date” means the fifth (5th) Business Day of each calendar
month.

 

  (xiii) “Pipeline Loan”, at any time, but subject to Part 6(b) hereof, means
each Subject Transaction identified in the applicable Mortgage Origination Loan
System(s) that is not a Funded Loan.

 

  (xiv) “Pipeline FMV” means, in respect of a Subject Transaction, the fair
market value of a Pipeline Loan on the last calendar day of each month as
determined by the FMV Determination Agent using customary market valuation
techniques.

 

  (xv) “Pipeline Risk” means the risk of loan fall out (cancellation) or market
value change from the point of loan commitment (borrower lock) to loan funding
or loan sale.

 

  (xvi) “Subject Transaction” means a legally binding commitment by Party B to
purchase, either for its “Held for Sale” (HFS) portfolio or its “Held for
Investment” (HFI ) portfolio, any loan from certain loan products and programs,
as mutually agreed to by Party A and Party B, for which “Pipeline Risk” is
managed by the ResCap Capital Markets Group.

 

  (xvii) “Termination Date” unless earlier terminated in accordance with the
provisions of this Agreement, means July 1, 2009; provided that, as long as no
Event of Default in respect of Party B is then continuing, with effect on the
day prior to the Termination Date, the Termination Date will automatically be
extended by successive periods of one year unless no less than 120 days prior to
the then Termination Date Party B notifies Party A that the Termination Date
shall not be so extended; and provided, further, that the Termination Date shall
not extend beyond May 1, 2013.

 

  (xviii) “Valuation Period” means such successive period commencing on, and
including, the first calendar day of each calendar month (or the Commencement
Date in the case of the first such period) and ending on, but excluding, the
first calendar day of the next succeeding calendar month (or the Termination
Date, in the case of the last such period).

(b) Reporting. No later than the second Business Day of each month, Party B will
provide to Party A the calculation of FMV Change for the most recent Valuation
Period together with such detail as Party A may reasonable require in support of
such calculation and the composition of the Pipeline.

(c) Disputed Calculation. In the event that Party A disagrees with the
calculation of FMV Change for any Valuation Period it shall notify Party B of
such disagreement and the basis thereof within two (2) Business Days of receipt
of the calculation for such Valuation Period set out in paragraph (b) above. In
the event that Party A and Party B after good faith discussions are unable to
agree on the FMV Change for such Valuation Period, the parties shall engage, on
a shared expense basis, a third party reasonably acceptable to both to determine
such FMV Change.

(d) Payments. On each Payment Date (i) if the FMV Change for the most recent
Valuation Period is positive, Party B will pay to Party A an amount equal to
such FMV Change or (ii) if such FMV Change is negative, Party A will pay to
Party B an amount equal to such FMV Change. In the event of any disputed FMV
Change, the relevant party shall pay the undisputed portion of such valuation as
required by the preceeding sentence and within two Business Days of resolution
of the disputed FMV Change the relevant party shall pay the remaining portion
together with interest on the unpaid amount at the Interest Rate for each day
from the Payment Date to the date of payment of such amount in full.

 

7



--------------------------------------------------------------------------------

7/01/08

INTENDING TO BE LEGALLY BOUND HEREBY, the parties have caused this Schedule to
be executed by their duly authorized officers as of the date first above
written.

 

GMAC Mortgage, LLC     GMAC Bank By:  

/s/    Sandy Blitzer

    By:  

/s/    Albert J. Celini

Name:  

Sandy Blitzer

    Name:  

Albert J. Celini

Title:  

Vice President

    Title:  

VP Asst. Sec.

 

8



--------------------------------------------------------------------------------

7/01/08

EXHIBIT A

ILLUSTRATION OF CALCULATION

Product: 7/1 ARM

Note Rate: 6.00%

Loan Amount: $400,000

Lock Date: 02/16/2008

Fund Date: 03/15/2008

Lock Window: 30 Days

Commitment: Best Efforts

Lock Price: 101.00

Fannie 7 Year Index on 02/16/2008: 5.25%

Fannie 7 Year Index on 03/15/2008: 5.50%

Buyup Ratio: 3:1

Bank Cost of Funds: 4.00%

Step 1: Calculate Price at Funding:

Funing Prince = Lock Price + (Fannie 7 Year Index on Lock Date – Fannie 7 Year
Index on Fund Date)*100*Buyup Ratio

100.25 = 101.00 + (5.25-5.50)*100*3

Step 2: Calculate Market Value Swap Payment:

Payment = -1*[Loan Amount* ((Funding Price + (Note Rate – Bank Cost of
Funds)*(9/360) – Lock Price))/100]

2,998 = -1*[400,000*((100.25+(.06-.04)*(9/360)-101.00))/100]

GMAC Mortgage owes GMAC Bank $2,998.

 

9